Citation Nr: 0007717	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $4,932.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina Regional Office (RO).  A notice of 
disagreement was received in May 1998.  The statement of the 
case was issued in July 1998.  A substantive appeal was 
received in August 1998.


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective February 1, 1995; in the award letter issued in 
March 1995 and attached VA Form 21-8768, he was informed 
that, essentially, pension is an income based program and 
that he was obligated to report changes in income 
immediately.

3.  Information was received by the RO to the effect that the 
veteran began receiving benefits from the Social Security 
Administration (SSA) in May 1995.  

4.  In June 1997, the RO terminated the veteran's pension 
benefits effective June 1, 1995, creating an overpayment in 
the amount of $4,932.

5.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

6.  The veteran was primarily at fault in the debt created by 
his failure to report his change in income in a timely 
manner.  

7.  A July 1997 Financial Status Report (FSR) reflects the 
veteran's monthly net income of $1,277 and expenses of 
$1,121.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. § 1.965 (1999).

2.  Recovery of the overpayment of VA improved pension 
benefits would not be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment created 
is not waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist doctrine.  Id.

A review of the record reveals that the veteran was awarded 
improved pension benefits effective February 1995, and, 
according to the March 1995 award letter, the amount awarded 
was based on income reported in his January 1995 application 
for pension.  Specifically, his sole reported income was 
retirement income in the amount of $267 per month, or $3,204 
annually (the letter specifically noted that the veteran was 
in receipt of no income from SSA).  The award letter and 
attached VA Form 21-8768 also informed the veteran that 
pension is an income based program and that he was obligated 
to report changes in income immediately.  

In May 1997, the RO informed the veteran that they received 
information to the effect that he had been receiving benefits 
from SSA, and as such proposed to terminate his VA pension 
benefits.  Thereafter, in June 1997, his VA pension benefits 
were terminated effective June 1, 1995, which created the 
overpayment at issue.  

A review of the record reflects that the veteran first 
received SSA benefits in May 1995, and reported to VA that he 
was receiving such benefits in an Improved Pension 
Eligibility Verification Report (EVR) signed in April 1996.  
Curiously, a copy of this EVR was not of record until the 
veteran submitted same in May 1997, but from a review of the 
record it is apparent that the RO received his EVR around 
April 1996, as the veteran stopped receiving VA pension 
benefits in June 1996 (this termination date is apparent when 
considering the amount of the overpayment).  

In a letter received in July 1997, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in September 1997, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that, essentially, recovery of the debt would not be against 
"equity and good conscience." 

The veteran and his representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted, in that, essentially, the veteran was not at fault 
in this matter and that requiring him to repay the debt would 
result in severe financial hardship.

A review of the September 1997 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1999).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. § 1.965 (1999).

With regard to "fault," the Board points out that, as noted 
above, the March 1995 award letter notified the veteran that 
his pension was based on his reported income and that he was 
obligated to report any changes in income immediately.  
Despite this notification, the veteran failed to report that 
he had been in receipt of SSA benefits since May 1995 until 
April 1996, almost a year later.  The Board is of the opinion 
that because of the clear notification included in the March 
1995 letter, the veteran knew or at the very least should 
have known that he was to immediately report to VA the change 
in his income due to the receipt of SSA benefits.  As such, 
the Board finds that the veteran, and not VA, was at fault 
for the debt created in this case.  The veteran continued to 
accept VA pension benefits in an amount that he knew (or at 
least should have known) he was not entitled to, and VA 
promptly terminated his award upon receipt of information 
that he began receiving SSA benefits May 1995.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a FSR (VA Form 20-5655) received 
in July 1997, the veteran's combined monthly net income 
outweighed his total monthly expenses by about $156 (reported 
income of $1,277, expenses of $1,121).

While the Board is cognizant, from a review of this FSR, that 
the veteran is utilizing funds for payments on certain credit 
cards, it should be noted that the Government is entitled to 
the same consideration as other creditors or potential 
creditors.  Furthermore, even with the veteran's debt 
payments, his monthly income outweighs his expenses.  Thus, 
the Board finds that the recovery of the overpayment would 
not result in undue financial hardship on the veteran and 
deprive him of the basic necessities of life.  

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he is not entitled (as a result of his receipt of SSA 
benefits beginning in May 1995), this resulted in his unjust 
enrichment.  Additionally, there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits. 38 C.F.R. 
§ 1.965(a) (1999).  Furthermore, the evidence of record 
discloses no other element of the standard of equity and good 
conscience which would persuade the Board that the Government 
should waive its right to the repayment of the assessed 
indebtedness.  It is noted that recovery of the overpayment 
would not defeat the purpose or the objective of the program, 
which is intended to provide financial support to needy 
veterans and which is based on a calculation of all countable 
income, and requires complete disclosure from the pension 
recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.  In reaching this decision, the Board has 
considered the doctrine of granting the benefit of doubt to 
the veteran but does not find the evidence is approximately 
balanced such as to warrant its application. 38 U.S.C.A. 
§ 5107 (West 1991). 


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
improved pension benefits, in the amount of $4,932 is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

